[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
DEFICIENCY JUDGMENT
The plaintiff has moved for a deficiency judgment. Following an evidentiary hearing at which the plaintiff appeared through counsel and the defendant, Gordon Fish, appeared pro se the Court finds as follows:
A judgment of strict foreclosure entered on April 13, 1992. The named defendant's law day was set at July 1, 1992. The defendant failed to redeem and subsequent encumbrancers also failed to redeem.
Title to the property vested in the plaintiff on July 6, 1992.
The deficiency is calculated as follows:
    1. Judgment debt as of April 13, 1992                    $264,217.16
2. Attorney's fees awarded              2,500.00
    3. Interest from date of judgment to date of vesting of title (4-13-92 to 7-6-92)                  4,807.60
    4. Interest from date of vesting to date of deficiency (on amount of deficiency) (7-6-92 to 8-18-92)                    348.15
5. Additional Attorney's fees             500.00 CT Page 7830
6. Costs (on original judgment)           349.40
    7. Appraiser's fee (deficiency hearing)                               350.00 --------------
Sub-Total $273,072.31
         Less value of property found as of date of title vesting in plaintiff                235,000.00 ------------ Amount of Deficiency                $38,072.31
The property was found to have a fair market value of $235,000.00 in April, 1992. At the deficiency hearing the plaintiff used a different expert who testified that the value of the property in July was $215,000.00. In reviewing his report, it is noted that the residential market in the area has "demonstrated some stability, and there are signs of increased sales activity." For that reason he did not use time adjustments in his comparable sales. Nor did he utilize ranch type sales although there was apparently at least one such recent sale in the vicinity. One of the photographs he used in his report was not that of the house used as a comparable.
The Court accepts $235,000.00 as the fair market value of the property on July 6, 1992.
According, a deficiency judgment shall enter in the amount of $38,072.31.
BY THE COURT, Lawrence C. Klaczak, J.